The respondent judgment creditor has failed to comply with the provisions of section 794 of the Civil Practice Act in that no notice of the application was served upon the judgment debtor. We know of no authority by which the appellant can he required to disclose in writing or otherwise the address of the judgment debtor. Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements to the appellant. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.